Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 1 of 28 Page ID #:18374



   1    KNIGHT LAW GROUP LLP
        Steve Mikhov (SBN 224676)
   2    stevemusfc@knightlaw.com
        Russell Higgins (SBN 226124)
   3
        russellh@knightlaw.com
   4    10250 Constellation Blvd., Suite 2500
        Los Angeles, CA 90067
   5    Telephone: (310) 552-2250
        Fax: (310) 552-7973
   6    Attorneys for Knight Law Plaintiffs
   7
        CONSUMER LEGAL REMEDIES APC
   8    Michael D. Resnick (SBN 245215)
        mresnick@clrattorneys.com
   9    Neil Gieleghem (SBN 107389)
        ng@clrattorney.com
  10    153 1/2 North Arnaz Drive
  11    Beverly Hills, CA 90211
        Telephone: (310) 213-1398
  12    Fax: (213) 210-2196
        Attorneys for CLR Plaintiffs
  13
  14                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  15
  16
         IN RE: FORD MOTOR CO. DPS6             Case No.: 2:18-ML-02814-AB-(FFMx)
  17     POWERSHIFT TRANSMISSION
  18     PRODUCTS LIABILITY                     Assigned to Hon. Andre Birotte Jr.,
         LITIGATION                             Courtroom: 7B
  19     _____________________________
  20     THIS DOCUMENT RELATES                  PLAINTIFFS’ OPPOSITION TO FORD’S
         ONLY TO:                               MOTION TO EXCLUDE PLAINTIFFS’
  21     Brown, Christi v. Ford Motor           EXPERT WITNESS
  22     Company, 2:18-cv-04190-AB-FFM
         Cannon, Mary v Ford Motor              DATE: September 27, 2019
  23     Company, 2:18-cv-04817-AB-FFM          TIME: 10:00 a.m.
  24     Quintero, Yvonne, et al. v Ford        COURTROOM: 7B
         Motor Company, 2:18-cv-01912-AB-
  25     FFM
  26     Mark Pedante v. Ford Motor
         Company, et al., 2:17-cv-06656-AB-
  27
         FFM
  28                                              1
            PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                   EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 2 of 28 Page ID #:18375



   1
                                                                  Table of Contents
   2
   3     I.         INTRODUCTION AND FACTS ........................................................................................... 1
   4
         II.        SUMMARY OF ARGUMENT .............................................................................................. 4
   5
         III.         LEGAL STANDARDS ....................................................................................................... 6
   6
   7     IV.          ARGUMENT ....................................................................................................................... 8

   8           A.        EXCLUSION OF PLAINTIFFS’ EXPERTS IS PROCEDURALLY
   9           INAPPROPRIATE, GIVEN THAT FORD FAILED TO DEPOSE THEM OR PROMPTLY
  10           MOVE FOR MORE ADEQUATE DISCLOSURE PRIOR TO SEEKING EXCLUSION. ..... 8
  11           B.        PLAINTIFFS TIMELY SERVED DESIGNATIONS FOR ALL EXPERTS ................. 9
  12
               C.        PLAINTIFFS SERVED WRITTEN REPORTS FOR ALL DESIGNATED EXPERTS
  13
                         10
  14
               D.        PLAINTIFFS’ EXPERT REPORTS COMPLY WITH RULE 26 ................................ 12
  15
  16                1.       Plaintiffs’ Reports Provide a Full and Complete Statement of Opinions, and the Basis

  17                and Reasons for Them, In Compliance with Rule 26(a)(2)(B)(i) ......................................... 12

  18                2.       Plaintiffs’ Reports Include Specific and Sufficient Facts and Data Considered by
  19                Plaintiffs’ Experts in Forming Their Opinions ..................................................................... 14
  20
                    3.       Rule 26 Does Not Require Reports to Include Exhibits and/or Graphics, if None Are
  21
                    To Be Used by the Experts at Trial ....................................................................................... 16
  22
                    4.       Fed. R. Civ. P. 26(a)(2)(B)(v) is Inapplicable: Plaintiffs’ Experts Do Not Have
  23
                    Publications to Disclose. ....................................................................................................... 17
  24
                    5.       Plaintiffs’ Reports Provide Sufficient Lists of Former Testimony; But If the Court
  25
                    Determines Otherwise, Plaintiff Should be Allowed to Supplement ................................... 17
  26
  27                6.       Plaintiffs’ Reports Provide Complete and Sufficient Statements of Compensation .. 18

  28                                                                              i
                PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                       EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 3 of 28 Page ID #:18376



   1          E.        PLAINTIFFS HAVE COMPLIED WITH THIS COURT’S SCHEDULING ORDER 19

   2          F.        RULE 37 SHOULD NOT OPERATE TO PRECLUDE PLAINTIFFS’ EXPERT
   3          TESTIMONY OR IMPOSE SANCTIONS .............................................................................. 20
   4
         V.        CONCLUSION ..................................................................................................................... 23
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                            ii
              PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                     EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 4 of 28 Page ID #:18377



   1                                                            Table of Authorities
   2     Cases
   3     Chappel v. SBC-Ameritech, 2007 WL 2076028, *3 (N.D. Ill. 2007) ........................................... 13
   4     Fidelity Nat. Title Ins. Co. of New York v. Intercounty Nat. Title Ins. Co., 412 F.3d 745, 751 (7th
   5        Cir. 2005) .................................................................................................................................. 15
   6     Fund Commission Service, II, Inc. v. Westpac Banking Co., 1996 U.S. Dist. LEXIS 11937 at
   7        *14............................................................................................................................................. 20
   8     Gay v. Stonebridge Life Ins. Co., 660 F.3d 58, 64 (1st Cir. 2011) ............................................... 12
   9     Harvey v. District of Columbia, 949 F.Supp. 874, 877 (D. DC 1996) ........................................... 8
  10     Hilt v. SFC Inc. (“Hilt”), 170 F.R.D. 182, 185 (D. Kansas 1997) ................................................ 15
  11     Jenkins v. Bartlett, 487 F.3d. 482, 487 (7th Cir. 2007) ................................................................ 11
  12     McReynolds v. Sodexho Marriot Serv., Inc., 349 F.Supp.2d 30, 43 (D.D.C. 2004) ..................... 16
  13     Muldrow ex rel. Estate of Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007) ....... 12
  14     nCube Corp. v. SeaChange Int'l, Inc.,
  15        809 F. Supp. 2d 337 (D. Del. 2011) ............................................................................................ 7
  16     Pineda v. City & Cty. of San Francisco,
  17        280 F.R.D. 517 (N.D. Cal. 2012) ................................................................................................ 8
  18     Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc.,
  19        585 F.Supp.2d at 581 (D.Del.2008) ............................................................................................ 7
  20     Quevedo v. Trans-Pac. Shipping, Inc., 143 F.3d 1255, 1258 (9th Cir. 1998) .............................. 20
  21     Tenbarge v. Ames Taping Tool Sys., Inc.,
  22        190 F.3d 862 (8th Cir.1999) ....................................................................................................... 6
  23     Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
  24        259 F.3d 1101 (9th Cir. 2001) ........................................................................................ 7, 20, 21
  25
         Rules
  26
         Fed. R. Civ. P. 26(2)(B) .................................................................................................................. 9
  27
  28                                                                              iii
             PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                    EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 5 of 28 Page ID #:18378



   1     Fed. R. Civ. P. 26(a)(2) ................................................................................................................... 8

   2     Fed. R. Civ. P. 26(a)(3) ................................................................................................................... 7

   3     Fed. R. Civ. P. 26(e)(2) ............................................................................................................... 6, 7

   4     Fed. R. Civ. P. 37 ............................................................................................................................ 7

   5     Fed. R. Civ. P. 37(b)(2)(A) ............................................................................................................. 7

   6     Fed. R. Civ. P. 37(b)(2)(B) ............................................................................................................. 7

   7     Fed. R. Civ. P. 37(b)(2)(C) ............................................................................................................. 7

   8     Fed. R. Civ. P. 37(c)(1) ............................................................................................................... 7, 8

   9     Fed.R.Civ.P. 26(a)(2)(B) ................................................................................................................ 6

  10     Fed.R.Civ.P. 26(e)(1) ...................................................................................................................... 6

  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                                                            iv
             PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                    EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 6 of 28 Page ID #:18379



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2
         I.     INTRODUCTION AND FACTS
   3
                On July 2, 2019, counsel for the Quintero and Pedante Plaintiffs timely
   4
         served Plaintiffs’ Disclosures of Expert Witnesses Pursuant to the Federal Rule of
   5
         Civil Procedure, 26(a)(2); with Reports. The Quintero disclosures identified Mr.
   6
         Micale and Mr. Blasjo, attaching their reports. Dkt. No. 443-8, Exh. E; Dkt. No.
   7
         443-9, Exh. F, attaching reports of Mr. Micale and Mr. Blasjo. The Pedante
   8
         disclosures identified Messrs. Micale, Blasjo and Miller, attaching their reports.
   9
         Dkt. No. 443-11, Exh. H; Dkt. No. 443-12, Exh. I; and, Dkt. No. 443-13, Exh. J.
  10
         On that same date, these Plaintiffs also timely served Dr. Luna’s Expert Reports in
  11
         these matters. Dkt. Nos. 443-10, 443-14 Exhs. G, K.
  12
                Those disclosures stated that Mr. Micale, an engineer, has over thirty-two
  13
         years of automotive and aerospace experience. Dkt. No. 443-8, Exh. E at p. 2, ¶2;
  14
         Dkt. No. 443-11, Exh. H at p. 2, ¶2. He has been employed by Defendant Ford
  15
         Motor Company (“Defendant” or “Ford”), where he designed automotive
  16
         powertrains and control systems; he has specialized training in vehicle dynamics
  17
         and as a result, understands vehicle stability and crash dynamics. Id. The disclosures
  18
         also stated that Mr. Micale is expected to testify as to matters including, but not
  19
         limited to, interpretation of results and further diagnostic repair procedures, both
  20
         generally and as regards the subject vehicle, reasonableness of repair attempts
  21
         regarding the subject vehicle, his inspection of the subject vehicle, and warranty
  22
         repair procedures. Id. at p. 2, ¶3. Mr. Micale’s expert reports in these two cases
  23
         analyze and document and detail, inter alia, (1) the service and repair records he
  24
         reviewed pertaining to the plaintiffs’ specific vehicles; (2) Ford’s own internal
  25
         records and documentation he reviewed; (3) Ford’s safety recalls he reviewed; (4)
  26
  27
  28                                               1
              PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                     EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 7 of 28 Page ID #:18380



   1     the opinions and conclusions he reached; (5) his statement of compensation; (6) and
   2     a list of the court cases in which he has testified during the last four (4) years.
   3              Those disclosures stated as to Mr. Blasjo that he has over thirty years of
   4     experience consulting, inspecting, and testing within the automotive industry. Dkt.
   5     No. 443-9, Exh. F at p. 2, ¶2; Dkt. No. 443-12, Exh. I at p. 2, ¶2. He has more than
   6     fifteen years of experience as a forensic automotive consultant for nationally known
   7     insurance companies and law firms. Id. Mr. Blasjo also has decades of experience
   8     working in the California Bureau of Automotive Repair to govern automotive repair
   9     and emissions testing facilities. Id. Mr. Blasjo is expected to testify at trial as to
  10     matters including, but not limited to, the subject vehicle in each case and its
  11     warranty and repair history; testing procedures; interpretation of results and further
  12     diagnostic and repair procedures, both generally and as regards the subject vehicle;
  13     reasonableness of repair attempts regarding the subject vehicle; his findings during
  14     inspection of the subject vehicle; and warranty repair procedures. Id., at p. 2, ¶3.
  15     Mr. Blasjo’s expert reports for these two cases analyze and document and detail,
  16     inter alia, (1) the repair orders he reviewed; (2) the Ford internal documentation he
  17     reviewed; (3) the Ford safety recalls he reviewed; (4) the open recalls he reviewed;
  18     (5) the opinions and conclusions he reached; (6) his statement of compensation; and
  19     (7) a list of the previous court cases in which he has testified in the last four (4)
  20     years.
  21              Counsel for Pedante and Quintero also timely served Dr. Luna’s Reports.
  22     Her reports, which are in the form of lengthy declarations under penalty of perjury,
  23     state that she is a Senior Partner in an accounting and litigation services firm of
  24     White Zuckerman, Warsavsky, Luna & Hunt, LLP, and employed as a forensic
  25     accountant and certified fraud examiner. Dkt. No. 443-10, Exh. G at pp. 1-2, ¶¶2-
  26     5; Dkt. No. 443-14, Exh. K at pp. 1-3, ¶¶2-5. Dr. Luna’s reports state that she has
  27     been retained in these cases to testify as to matters including, but not limited to,
  28                                                 2
            PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                   EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 8 of 28 Page ID #:18381



   1     material problems discussed by and amongst Ford personnel, timeliness of
   2     disclosure of problems both to the public and the Plaintiff, corporate business
   3     culture, customs and practices, industry standards of disclosing or omitting
   4     information that may be material, the materiality of such information, repeated
   5     nondisclosures, and risk management strategy. Id. at p. 3, ¶6. She has also been
   6     retained to testify as to the valuation of damages based on the financial impact of
   7     non-disclosure or non-timely disclosure of material information, the quantification
   8     of underlying and punitive damages relating to the culpability of the Defendant, and
   9     profitability of its conduct. Id. at p. 3, ¶8
  10            The timely Pedante disclosure regarding Mr. Miller explains that he is a
  11     qualified automotive expert who is highly skilled at spotting automotive violations
  12     such as bumper-to-bumper repairs including engine, transmission, electrical
  13     diagnosis, and auto body. He has testified as an expert witness in well over 100
  14     civil, criminal and administrative cases. Dkt. No. 443-13, Exh. J at p. 2, ¶2. Mr.
  15     Miller is expected to testify at trial to matters including, but not limited to, the
  16     subject vehicle and its warranty and repair history; testing procedures; interpretation
  17     of results and further diagnostic repair procedures, both generally and as regards the
  18     subject vehicle; reasonableness of repair attempts regarding the subject vehicle; his
  19     inspection of the subject vehicle; and warranty repair procedures. Id. at p. 2 ¶ 3.
  20            In the Consumer Legal Remedies (“CLR”) cases Cannon and Brown, the
  21     Plaintiffs’ disclosures also were timely served; and as to Mr. Randall Bounds are
  22     consistent with the disclosures for Mr. Blasjo in the Cannon case, and Mr. Micale
  23     in the Brown case. For example, the CLR Plaintiffs’ Disclosures states that Mr.
  24     Bounds has over twenty years of automotive engineering experience, including
  25     rigorous failure analysis, diagnosis and inspection. He has also been employed by
  26     Ford where he worked as a Field Service Engineer performing vehicle inspections
  27     and assisting dealers with vehicle diagnostics on vehicle powertrains and vehicle
  28                                                     3
            PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                   EXPERT WITNESSES
Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 9 of 28 Page ID #:18382



   1     control systems. He was also certified as a Ford Senior Master Service Engineer
   2     from 2008-2017. The Disclosure also attaches Mr. Bounds’ Curriculum Vitae. Dkt.
   3     No. 443-16, Exh. L (CLR Disclosures), ¶ 2, p. 1.
   4             The CLR Plaintiffs’ Disclosure also states that Mr. Bounds is expected to
   5     testify at trial as to matters including, but not limited to the Plaintiffs’ vehicles and
   6     their warranty and repair histories, testing procedures, interpretation of results and
   7     further diagnostic repair procedures, both generally and as regards to Plaintiffs’
   8     vehicles, reasonableness of repair attempts regarding Plaintiffs’ vehicles, his
   9     inspections of Plaintiffs’ vehicles, and warranty repair procedures. Dkt. No. 443-
  10     16, Exh. L (CLR Disclosures), ¶ 3, p. 1.
  11             Mr. Bounds’ Reports for the CLR Plaintiffs document/detail, among other
  12     things, and in the following sequence: (1) the repair orders that Mr. Bounds
  13     reviewed; (2) the Ford internal documentation that Mr. Bounds reviewed; (3) the
  14     Ford safety recalls that Mr. Bounds reviewed; (4) Mr. Bounds’ inspection of the
  15     defective “lemon” vehicle at issue in each case; (5) the “Preliminary Opinions” that
  16     Bounds reached; (6) Mr. Bounds’ “Reservations” as to those “Preliminary
  17     Opinions”; and (7) the previous court cases in which Bounds has testified in the last
  18     four (4) years.
  19
         II.     SUMMARY OF ARGUMENT
  20
                 The instant motion to exclude Plaintiffs’ Experts1 from testifying at trial filed
  21
         by Ford (“Ford’s Motion”) willfully ignores the contents of the Disclosures and
  22
         Reports served by Plaintiffs Christi Brown, Mary Cannon, Yvonne Quintero, et al.,
  23
         and Mark Pedante (collectively, “Plaintiffs”); and takes issue with minor purported
  24
  25
         1
          Ford seeks to exclude the following expert witnesses designated by Plaintiffs: Mr.
  26     Anthony G. Micale; Mr. Darrell W. Blasjo; Dr. Barbara C. Luna; Mr. Steve Miller
  27     and Mr. Randall Bounds which for efficiency and readability will be referred
         collectively as “Plaintiffs’ Experts.”
  28                                                  4
               PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                      EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 10 of 28 Page ID
                                 #:18383


 1    omissions or errors, typographical and otherwise, that did not prejudice Ford in any
 2    material way if at all.
 3           Ford’s Motion is procedurally and legally invalid and must be denied. The
 4    Motion presents a hodgepodge of arguments, mostly alleging technical deficiencies
 5    in the reports but also including Daubert-type arguments, all in an effort to prevent
 6    any of Plaintiffs’ Experts from testifying in any of their cases. Ford’s Motion claims
 7    that each of Plaintiffs’ Experts’ Reports (collectively, “Plaintiffs’ Reports”) is
 8    incomplete and deficient in violation of Federal Rules of Civil Procedure. However,
 9    Ford’s Motion contains mostly recitations of case law and speculative, generic
10    broadsides on the disclosures, but provides little to no factual explanation of exactly
11    how Ford believes the reports are deficient.
12           Ford did not conduct, or even notice, a single deposition of any of Plaintiffs’
13    Experts. Declaration of Russell Higgins in Support of Opposition to Ford’s Motion
14    to Exclude Experts (“Higgins Decl.”), ¶ 12. Instead, Ford contends that Plaintiffs’
15    Experts have provided incomplete opinions based on their reports alone. Ford
16    claims the opinions are “unsupported by data” and have “methodology gaps.”
17    Ford’s refusal to depose any of Plaintiffs’ Experts, and its filing of its Motion after
18    business hours on a Friday before a holiday weekend (unnecessarily limiting
19    Plaintiffs’ time to respond), highlight the gamesmanship behind the instant motion.
20    Higgins Decl., ¶ 14.
21           Ford also fails to establish any prejudice, because any conceivable prejudice
22    is attributable to its refusal to depose Plaintiffs’ experts rather than technicalities of
23    their disclosures; any errors or deficiencies in the reports are insignificant and
24    harmless. By contrast, if Ford’s requested relief were granted, it would cause
25    irreparable harm to Plaintiffs. It is unreasonable to even threaten such sanctions,
26    given that the deficiencies (if that’s even the case) complained of, could easily have
27    been cured through deposition or otherwise, and particularly given that Ford’s
28                                                 5
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 11 of 28 Page ID
                                 #:18384


 1    expert disclosures and reports included all of the same “transgressions” of which
 2    Ford complains here. Higgins Decl., ¶¶ 4-11, Exhibits A – G. Accordingly, Ford’s
 3    Motion should be denied in its entirety. If the Court finds any of the claimed
 4    deficiencies to exist or to be significant, the Court should direct that those issues be
 5    supplemented or corrected rather than excluding the experts altogether.
 6
      III.   LEGAL STANDARDS
 7
             Rule 26(a) requires disclosure of the identity of expert witnesses. If the expert
 8
      is “one retained or specially employed to provide expert testimony in the case or
 9
      whose duties as the party's employee regularly involve giving expert testimony,”
10
      the disclosure must be accompanied by a written report containing (1) a complete
11
      statement of the expert's opinions and their bases, (2) the information relied upon
12
      by the expert in forming the opinions, (3) all exhibits to be used to summarize or
13
      support the opinions, (4) the expert's qualifications and list of publications, (5) a list
14
      of cases in which the expert testified, and (6) a statement of the expert's
15
      compensation. Fed.R.Civ.P. 26(a)(2)(B).
16
             Fed. R. Civ. P. Rule 26(e)(1) further requires a party to supplement its
17
      experts' reports and deposition testimony when the party learns of new information.
18
      If the party fails to do so, the court may exclude any new opinion offered by the
19
      expert. See Tenbarge v. Ames Taping Tool Sys., Inc., 190 F.3d 862, 865 (8th
20
      Cir.1999). The Rule requires supplemental disclosures, in a timely manner, if the
21
      party learns that the disclosure is incomplete or incorrect in some material respect
22
23
      (and if the supplemental information has not otherwise been made known to the

24
      other parties) or as ordered by the Court. Fed.R.Civ.P. 26(e)(1).

25
             Rule 26(e)(2) further specifies that, as to expert witnesses, the duty to

26
      supplement applies both to information in the report and information given during

27    deposition. Any additional or corrective disclosures must be done by the time the

28                                                6
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 12 of 28 Page ID
                                 #:18385


 1    party’s pretrial disclosures under Rule 26(a)(3) are due, which is generally 30 days
 2    before trial. Fed.R.Civ.P. 26(e)(2).
 3          When considering whether opinions are beyond the scope of an expert's
 4    report, courts do not require “verbatim consistency with the report, but ... allow[]
 5    testimony which is consistent with the report and is a reasonable synthesis and/or
 6    elaboration of the opinions contained in the expert's report.” nCube Corp. v.
 7    SeaChange Int'l, Inc., 809 F. Supp. 2d 337, 347 (D. Del. 2011). Courts consider
 8    whether the objecting party had notice of the subject matter of the testimony based
 9    on the contents of the report and elaborations made during any deposition
10    testimony. See Power Integrations, Inc. v. Fairchild Semiconductor Int'l, Inc., 585
11    F.Supp.2d at 581 (D. Del. 2008).
12          Potential sanctions are set forth in Rule 37(c), which provides:
13          A party that without substantial justification fails to disclose information
14          required by Rule 26(a) ... is not, unless such failure is harmless, permitted to
            use as evidence at a trial ... information not so disclosed. In addition to or in
15          lieu of this sanction, the court, on motion and after affording an opportunity
16          to be heard, may impose other appropriate sanctions. In addition to requiring
            payment of reasonable expenses, including attorney's fees, caused by the
17          failure, these sanctions may include any of the actions authorized under Rule
18          37(b)(2)(A), (B) and (C) and may include informing the jury of the failure to
            make the disclosure.
19
20    Two express exceptions are clearly stated in the text of Fed. R. Civ. P. 37(c)(1)
21    above: The information may still be introduced if the failure to disclose the required
22    information is substantially justified, or harmless. Fed. R. Civ. P. 37(c)(1); Yeti by
23    Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001); see
24    also Fed. R. Civ. P. 37 Advisory Committee's Note (1993) (“Limiting the automatic
25    sanction to violations ‘without substantial justification’ coupled with the exception
26    for violations that are ‘harmless,’ is needed to avoid unduly harsh penalties in a
27
28                                               7
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 13 of 28 Page ID
                                 #:18386


 1    variety of situations.”); Pineda v. City & Cty. of San Francisco, 280 F.R.D. 517,
 2    520 (N.D. Cal. 2012).
 3
      IV.   ARGUMENT
 4
            A.     EXCLUSION OF PLAINTIFFS’ EXPERTS IS
 5
            PROCEDURALLY INAPPROPRIATE, GIVEN THAT FORD
 6
            FAILED TO DEPOSE THEM OR PROMPTLY MOVE FOR MORE
 7
            ADEQUATE DISCLOSURE PRIOR TO SEEKING EXCLUSION.
 8
            A party dissatisfied with the content of an opposing expert’s report may seek
 9
      an order directing the expert to provide the information required by the Rule. If the
10
      information sought is still not forthcoming, that party may then move to exclude at
11
12
      trial. Fed. R. Civ. P. 37(c)(1), Fed. R. Civ. P. 26(a)(2)Error! Bookmark not

13
      defined.. Typically, courts are loath to exclude an expert’s testimony because of

14
      an insufficient report unless the moving party promptly moved for more adequate

15
      disclosures. See Harvey v. District of Columbia, 949 F.Supp. 874, 877 (D. DC 1996)

16
      (party waited until day before discovery cut-off to challenge inadequate report, just

17    as Ford has done here).

18          Ford received Plaintiffs’ reports on July 2, 2019 and then, rather than take

19    action promptly, waited until the eleventh hour to file its Motion the business day

20    before the expert discovery cutoff. Higgins Decl., ¶ 14. If Ford felt that any

21    deficiencies in the disclosures were harmful or without substantial justification,

22    Ford could and should have promptly sought an order directing Plaintiffs’ Experts

23    to provide the information it believed to be deficient. It did not. Higgins Decl., ¶ 13.

24    It did not even attempt to depose any of those experts to ask about any information
25    it believed to be deficient. Higgins Decl., ¶ 12. Ultimately, Ford did not follow the
26    necessary procedural steps as a prerequisite to the instant motion, which is
27    transparently nothing more than gamesmanship – a desperate attempt to handicap
28                                               8
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 14 of 28 Page ID
                                 #:18387


 1    Plaintiffs and obtain an unfair advantage at trial. As such, the Court is warranted in
 2    denying Ford’s Motion or, alternatively, allow Plaintiffs and their experts to provide
 3    supplemental information if it determines any portions of Plaintiffs’ Reports are
 4    deficient.
 5          B.     PLAINTIFFS TIMELY SERVED DESIGNATIONS FOR ALL
 6          EXPERTS
 7          Ford claims that Plaintiffs failed to serve proper “designations” for Dr. Luna
 8    in the Quintero and Pedante cases. This argument is spurious and misleading: as
 9    discussed above, Plaintiffs provided Dr. Luna’s complete report by the deadline for
10    expert disclosures. Dr. Luna’s report in each case is in the form of a 22-page sworn
11    declaration with citations to several thousand pages of attached exhibits. Within the
12    first few paragraphs of that detailed and thorough report, Dr. Luna clearly and
13    unequivocally declared that she was retained by Knight Law Group, on behalf of
14    the Plaintiffs, to testify in their cases. See Dkt. Nos. 443-10, 443-14, Exhs. G, K at
15    ¶¶ 6-7. Dr. Luna then specifically identifies all the matters she was retained to testify
16
      about. Id. Ford provides absolutely no explanation as to how or why this fails to
17
      constitute a sufficient “designation.” Ford’s cited authority only lends credence to
18
      the importance of timely identifying and disclosing expert witnesses (which
19
      Plaintiffs did), but speaks nothing to whether such identification and disclosure can
20
      be within a single declaration by the expert witness, timely served by the Plaintiffs.
21
            Indeed, Rule 26 requires only that a disclosure “include” a written report,
22
      prepared and signed by the witness who will provide expert testimony. See Fed. R.
23
      Civ. P. 26(2)(B). The Rule provides details about the content of the written report,
24
      but nowhere does the Rule state, hold, or even imply that the report must also
25
      include any kind of separate/prefatory pleading by counsel indicating that the
26
      witness was “designated.” So, while it is obviously conceded that counsel for
27
28                                                9
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 15 of 28 Page ID
                                 #:18388


 1    Quintero and Pedante did not serve a predicate “statement” or some sort of pleading
 2    stating they had “designated” Dr. Luna as an expert, Ford has not cited any authority
 3    indicating that this is even necessary. Plaintiffs’ service of Dr. Luna’s report—
 4    which clearly indicated that she was retained by Plaintiffs to present evidence and
 5    opinions at trial—entirely complied with any “designation” requirements.
 6          Ford can readily determine the identity and opinions of Dr. Luna by virtue of
 7    her report, but if the Court determines that this does not constitute an adequate
 8    “designation,” then Plaintiffs are certainly amenable to supplementing the report
 9    with a one-page prefatory pleading by counsel indicating that she has been
10    designated as an expert in the Quintero and Pedante cases. Either way, Ford has not
11    been prejudiced an iota by the lack of such a pleading: any omission by the Quintero
12    and Pedante Plaintiffs (if this is even a cognizable “omission”) has been harmless,
13    and was done with substantial justification in view of the first few paragraphs of
14    Dr. Luna’s declaration/report. Such an “Expert Designation” would not provide any
15    information that is not already reflected in Dr. Luna’s report. It should again be
16    noted that Ford has known the identity and opinions of Dr. Luna for over two
17    months but has declined to depose her. See Dkt. Nos. 443-10, 443-14, Exhs. G, K.
18    Ford’s unwillingness to depose Dr. Luna for what amounts at most to a trivial
19    procedural error is tantamount to bad faith. Plaintiffs timely served designations for
20    all of their experts, including Dr. Luna.
21
            C.     PLAINTIFFS SERVED WRITTEN REPORTS FOR ALL
22
            DESIGNATED EXPERTS
23
            Ford’s accusation that CLR failed to serve expert reports for the Brown and
24
      Cannon cases (Ford’s Motion, p. 6, ll. 5-21) is based on claims that these CLR
25
      Plaintiffs failed to serve (1) a report for expert Mr. Blasjo in the Cannon case; and
26
27
28                                                10
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 16 of 28 Page ID
                                 #:18389


 1    (2) a report for expert Mr. Micale (whom Ford persistently mis-names as
 2    “Michale”) in the Brown case. Ford’s Motion p. 6, ll. 17-19.
 3          This accusation can be quickly disposed of, because CLR never identified
 4    Mr. Blasjo as an expert in the Cannon case; and never identified Mr. Micale as an
 5    expert in the Brown case. Accordingly, there was no requirement that Mr. Blasjo
 6    provide a report for the Cannon case and no requirement that Mr. Micale provide a
 7    report for the Brown case. It is that simple.
 8          Apparently, in its haste to file the Motion, Ford misread the CLR Plaintiffs’
 9    expert designations. Dkt. No. 443-15, Exh. L. That expert designation begins with
10    a collective reference to both the Cannon and Brown cases, but then separately
11    identifies each of the CLR experts – Mr. Blasjo, Mr. Micale, and the CLR Plaintiffs’
12    third expert, Randall Bounds (about whom Ford raises no objection/issue).
13          In the individual “expert specific” sections, Mr. Micale is “designated as
14    Plaintiff Mary Cannon’s expert.” Dkt. No. 443-15, Exh. L, ¶ 7, p. 2, lns. 6-8 of
15    Micale Report. In turn, Mr. Blasjo is “designated as Plaintiff Christi Brown’s
16    expert.” Dkt. No. 443-15, Exh. L, ¶ 13, p. 3, lns. 6-8 of the Blasjo Report. The CLR
17    Plaintiffs submit that these designations make clear that Mr. Micale was not being
18    identified as an expert in the Brown case; and that Mr. Blasjo was not being
19    identified as an expert in the Cannon case. That neither expert provided a report
20    for the case for which he was not identified as an expert confirms this – at least, to
21    any reasonable defendant who was not in a rush to file a motion in an attempt to
22    “jam” Plaintiffs’ counsel with a briefing schedule that was further shortened by the
23    Labor Day holiday. Higgins Decl., ¶ 14.
24          //
25          //
26          //
27          //
28                                              11
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 17 of 28 Page ID
                                 #:18390


 1          D.     PLAINTIFFS’ EXPERT REPORTS COMPLY WITH RULE 26
 2                 1.     Plaintiffs’ Reports Provide a Full and Complete Statement
 3                 of Opinions, and the Basis and Reasons for Them, In Compliance
 4                 with Rule 26(a)(2)(B)(i)
 5          To satisfy Rule 26(a)(2)(B)(i), the report should “set forth the substance of
 6    the direct examination.” See Jenkins v. Bartlett, 487 F.3d. 482, 487 (7th Cir. 2007)
 7    (quoting Fed. R. Civ. P. 26 advisory committee’s notes). Although the report must
 8    state the substance of the expert’s opinions, it does not need to contain each and
 9    every underlying detail as, at trial, the expert is not limited to merely reciting the
10    exact content of the report but may explain and elaborate upon the opinions fairly
11    stated therein. See Gay v. Stonebridge Life Ins. Co., 660 F.3d 58, 64 (1st Cir. 2011);
12    Muldrow ex rel. Estate of Muldrow v. Re-Direct, Inc., 493 F.3d 160, 167 (D.C. Cir.
13    2007) (explaining how Rule 26 permits an expert to explain and elaborate on
14    material contained in his or her report).
15          Ford incorrectly contends that Plaintiffs’ Reports fail to state all opinions the
16    experts will express and the bases and reasons for them. Yet, Ford fails to cite to
17    any language in Plaintiffs’ Reports (or anything else) suggesting that Plaintiffs’
18
      Experts have not stated all of the opinions that they intend to testify to at trial. While
19
      all of Plaintiffs’ Reports reserve the right to amend the opinions, conclusions, and
20
      analyses contained therein if new information is revealed or obtained, such a
21
      statement is (obviously) merely a reservation of rights and does not in any way
22
      suggest that Plaintiffs’ Reports have not stated all the experts’ intended opinions.
23
      See Dkt. Nos. 443-8-10, 443-12-15, Exhs. E-G, I-L. Notably, Ford’s experts make
24
      virtually the same reservations in their own reports, yet Plaintiffs know better than
25
      to leap to the conclusion that Ford’s reports do not contain all of the opinions its
26
      experts intend to testify to at trial. Higgins Decl., ¶¶ 4-11, Exhs. A-F (excerpts of
27
28                                                12
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 18 of 28 Page ID
                                 #:18391


 1    Ford’s witness reports) and G (demonstrative chart rebutting Ford’s chart of
 2    complaints). Plaintiffs’ Reports contain all of the opinions that Plaintiffs’ experts
 3    will testify to at trial. Ford construes Rule 26 too narrowly, and provides no analysis
 4    of what opinions are lacking from Plaintiffs’ Reports or how. Ford’s assertion that
 5    Plaintiffs’ Reports do not set forth all opinions is baseless, conclusory, and
 6    hypocritical, and should be dismissed out of hand.
 7          Ford next argues that Plaintiffs’ expert opinions are “unsupported by the data,
 8    and reflect methodology gaps between data and opinion; opinions do not reliably
 9    flow from the underlying data; opinions are based upon speculation; opinions
10    expressed include those with the sole purpose of creating prejudice; and opinions
11    are expressed by experts whom are not qualified to render such opinions.” Ford’s
12    Motion, p. 9, ll. 19-25. To the extent this argument actually raises a Rule 26
13    “nondisclosure” issue, any such “omission” (and therefore any prejudice to Ford)
14    could have been readily cured by simply deposing Plaintiffs’ Experts. See Chappel
15    v. SBC-Ameritech, 2007 WL 2076028, *3 (N.D. Ill. 2007) (denying the moving
16    party’s motion to exclude an expert from testifying at trial on the basis that any
17    omissions in the expert’s report could be cured by deposition). The evidentiary
18    bases and reasons for Plaintiffs’ Experts opinions, and any other items Ford believes
19    are missing, could have been easily explored at depositions, but at no point after
20    service of the reports did Ford serve notices of deposition or even request dates for
21    doing so. Ford can adequately prepare for trial with the information already
22
      available in Plaintiffs’ Reports.
23
            Ford’s assertions that Dr. Luna “lacks the qualifications to interpret the
24
      technical issues” related to the DPS6 and that her “conclusory” observations
25
      regarding the PowerShift transmission are “not based on any methodology, standard
26
      or analysis” are not well taken. Dr. Luna is not an engineer and not retained to
27
28                                              13
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 19 of 28 Page ID
                                 #:18392


 1    interpret or analyze engineering issues. As stated in her reports, the Pedante and
 2    Quintero Plaintiffs retained Dr. Luna to testify to: materiality of the problems as
 3    they are described by Ford’s own personnel; timeliness of disclosures of those
 4    problems both to the public and Plaintiffs; corporate business culture, customs and
 5    practices; industry standards of disclosing or omitting material information; and
 6    valuation of damages. See Dkt. Nos. 443-10, 443-14, Exh. G, K at ¶¶ 6-7. Her report
 7    is limited to just those topics and pointedly does not make any determination that
 8    the DPS6 is defective. Moreover, Dr. Luna’s report clearly states that the Plaintiffs
 9    allege various problems with the PowerShift Transmission and defines those
10    various problems as the “Transmission Defect” for simplicity. Id at ¶¶ 10-12. Her
11    analysis of materiality of issues is based on various Ford internal documents, such
12    as emails exchanged between Ford employees written largely in plain English,
13    which she is more than qualified to summarize and interpret based on her
14    credentials. See Dkt. Nos. 443-10, 443-14, Exh. G, K.
15          Plaintiffs Experts’ reports comply with Rule 26(a)(2)(B)(i). Ford offers little
16    to no analysis as to how Plaintiffs’ Reports do not comply with this Rule, other than
17    conclusory statements explaining that Ford’s attorneys simply do not like the
18    opinions. Those complaints are more properly raised in a Daubert motion, if at all,
19    and do not amount to “nondisclosures,” so the Motion must be denied.
20
                   2.    Plaintiffs’ Reports Include Specific and Sufficient Facts
21
                   and Data Considered by Plaintiffs’ Experts in Forming Their
22
                   Opinions
23
            Ford mischaracterizes the content of Plaintiffs’ Experts’ reports by claiming
24
      that they “neglect to mention precisely the exact materials they each have
25
      reviewed.” Ford’s Motion, p. 10, ll. 21-22. This is far from the truth. Plaintiffs’
26
      Reports include specific citations to Ford’s internal documents and used as exhibits
27
28                                             14
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 20 of 28 Page ID
                                 #:18393


 1    in depositions of Ford’s engineers and executives in this litigation, all of which are
 2    subject to a protective order. See Dkt. Nos. 443-9, 443-12, Exhs. F, I. By way of
 3    example, Mr. Blasjo’s report explicitly relies on these trial exhibits and Ford’s own
 4    technical service bulletins (“TSBs”) including but not limited to Trial Exhibit
 5    Numbers 1026 through 1910 and 2346; Mr. Kwasniewicz’s deposition exhibits
 6    numbered 1 through 8; and TSBs 12-004-05 and 13-4-5. Ibid. Mr. Blasjo’s report
 7    even cites specific pages of Ford’s employees’ deposition transcripts in support of
 8    his opinions. Ibid. Mr. Blasjo is not an outlier: Plaintiffs’ other experts also cite
 9    specific documents in support of their opinions, most notably email correspondence
10    amongst Ford employees (again, all subject to the protective order). See Dkt. Nos.
11    443-8-10, 443-12-15, Exhs. E-G, J-L. Ford’s claim that Plaintiffs’ Reports fail to
12    adequately disclose “the universe of specific data and facts considered by them” is
13    disingenuous and blatantly ignores the multitude of highly specific citations to
14    evidence, data, and facts clearly cited by these experts to support their opinions.
15          All of that said, no expert is required to retain every scrap of paper used in
16    the course of his preparation, only documents that would be helpful to an
17    understanding of his expert opinion or that the opposing party might use in cross-
18    examination. See Fidelity Nat. Title Ins. Co. of New York v. Intercounty Nat. Title
19    Ins. Co., 412 F.3d 745, 751 (7th Cir. 2005). Ford’s reliance on Hilt v. SFC Inc.
20    (“Hilt”), 170 F.R.D. 182, 185 (D. Kansas 1997) for the proposition that Rule
21    26(a)(2)(B)(ii) requires experts to specifically identify the specific data or material
22
      he or she relied upon is misplaced. Hilt actually contains no such holding; the only
23
      instance in that ruling of the term “specific” to describe disclosure obligations was
24
      in reference to disclosure of prior testimony under Rule 26(a)(2)(B)(v). Hilt, 170
25
      F.R.D. at 185 (finding that an expert’s statement “identified no specific ‘cases’ ”).
26
      To the extent that Hilt discusses the “complete statement of … basis and reasons”
27
28                                              15
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 21 of 28 Page ID
                                 #:18394


 1    requirement, it is notable that the expert in that case only stated the generality that
 2    she “relied upon [two] depositions.” Id. at 184. Moreover, Hilt was itself a ruling
 3    on a motion to compel further interrogatory responses, not to exclude experts. Id.
 4    That case is simply not applicable to any analysis of whether Plaintiffs’ Reports
 5    satisfied Rule 26(a)(2)(B)(ii) under the circumstances presented here.
 6          Finally, a party’s compliance with Rule 26(a)(2)(B)(ii) is not a proper subject
 7    of a motion to exclude. See McReynolds v. Sodexho Marriot Serv., Inc., 349
 8    F.Supp.2d 30, 43 (D.D.C. 2004) (any failure to produce documents is not a basis
 9    for invoking exclusion). Ultimately, Plaintiffs’ Experts’ reports comply with Rule
10    26(a)(2)(B)(i). Other than conclusory claims and grievances over jejune
11    technicalities, Ford offers little to no analysis as to how the reports allegedly did not
12    satisfy Rule 26. As such, the Motion should be denied.
13
                   3.     Rule 26 Does Not Require Reports to Include Exhibits
14
                   and/or Graphics, if None Are To Be Used by the Experts at Trial
15          Ford contends that Plaintiffs’ Reports violate Rule 26(a)(2)(B)(iii) because
16
      they allegedly omit exhibits that Plaintiffs’ Experts Mr. Miller and/or Mr. Bounds
17
      intend to use at trial to summarize or support their opinions. Ford’s Motion, p. 11,
18
      ll. 3-4. However, experts are not required to include graphics or exhibits in their
19
      reports if they do not intend to use any at trial. There is no requirement under Rule
20
      26 or anywhere else that an expert must utilize exhibits or graphics. All Rule 26
21
      requires is that an expert report include any exhibits they will use at trial.
22
            Ford also claims to be aggrieved by an “illegible” graphic on page 6 of Mr.
23
      Blasjo’s Report in the Quintero matter. But Ford fails to mention that this graphic
24
      is taken from Ford’s own technical service bulletin (TSB 13-4-5) – as it is explicitly
25
      labeled in the report. See Dkt. No. 443-9, Exh. F. This is not a meaningful
26
      grievance. If the Court finds that Blasjo’s Report should be supplemented to
27
28                                               16
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 22 of 28 Page ID
                                 #:18395


 1    increase the “legibility” of this Ford TSB-based graphic, Plaintiff should be allowed
 2    to cure it with a supplemental insert. But inasmuch as Blasjo’s Report specifically
 3    cites the source of the graphic (which again, is taken from a document Ford itself
 4    published), this is at most a harmless error and Ford cannot have suffered any
 5    prejudice from it.
 6                 4.      Fed. R. Civ. P. 26(a)(2)(B)(v) is Inapplicable: Plaintiffs’
 7                 Experts Do Not Have Publications to Disclose.
 8          Ford argues that Plaintiffs’ Reports violate Rule 26 because Mr. Bounds, Mr.
 9    Micale, Mr. Blasjo, and Mr. Miller failed to provide a list of their publications.
10    However, none of these experts have publications. If there are no publications, there
11    is nothing to disclose and there can be no violation under Rule 26(a)(2)(B)(v).
12    Furthermore, there is no requirement under Rule 26 or any Federal or Local Rules
13    requiring that experts must have publications to testify at trial on behalf of a party.
14    As such, Plaintiffs’ Reports do not violate Rule 26.
15
                   5.      Plaintiffs’ Reports Provide Sufficient Lists of Former
16
                   Testimony; But If the Court Determines Otherwise, Plaintiff
17
                   Should be Allowed to Supplement
18
            Ford next argues that Plaintiffs’ Reports violate Rule 26 because Mr. Bounds,
19
      Mr. Micale, Mr. Blasjo, and Mr. Miller allegedly failed to provide a “complete” list
20
      of cases where the experts provided testimony in the last four years. However,
21
      Plaintiffs’ lists of prior testimony provides Ford with sufficient detail to enable it to
22
      obtain the prior testimony of the expert as is required under Rule 26. Dr. Luna’s
23
      Report is more than sufficient under Rule 26 to allow Ford sufficient detail to enable
24
      it to obtain her prior testimony: her list provides the case names, the nature of the
25
      cases, the attorneys and law firms name that retained her (one of which is Ford’s
26
      own lead counsel herein, Gordon & Rees), the venue of the case, and work
27
28                                               17
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 23 of 28 Page ID
                                 #:18396


 1    performed. Dkt. Nos. 443-10, 443-14, Exhs. G, K. Miller’s Report also sets forth
 2    sufficient detail to enable Ford to obtain prior testimony as it specifically provides
 3    the following: full case names; type of testimony taken (e.g., deposition, court,
 4    arbitration, etc.); and the dates they occurred including the day, month, and year.
 5    Dkt. No. 443-13, Exh. J at pp. 8-10. Similarly, the Reports of Mr. Blasjo and Mr.
 6    Bounds also specifically provide the case names, type of testimony taken, and the
 7    dates they occurred including the month and the year. See Dkt. Nos. 443-9, 443-12,
 8    443-16, Exhs F, I, L. Finally, while Mr. Micale’s Report only provides the case
 9    names, such information also provides Ford with sufficient detail to enable it to
10    obtain this testimony, if needed. See Dkt. Nos. 443-8, 443-11, Exhs. E, H.
11    Regardless, in the event that this Court determines any of Plaintiffs’ Experts’ prior
12    testimony lists to be insufficient, Plaintiffs are more than willing to supplement,
13    including but not limited to providing case numbers and so forth, and should be
14    allowed to do so. This is not grounds for exclusion.
15
                   6.     Plaintiffs’ Reports Provide Complete and Sufficient
16
                   Statements of Compensation
17
            Ford takes issue with the statements of compensation included in Plaintiffs’
18
      Experts’ disclosures. In the Reports served in the Quintero matter, Ford argues that
19
      all of the experts (Micale, Blasjo and Dr. Luna) failed to include detail about their
20
      rates for “studying” the case. Ford takes similar issue with the reports served in the
21
      Pedante matter for Micale, Dr. Luna, and Miller – but concedes that Mr. Blasjo’s
22
      statement of compensation is adequate, even when the statement is identical to his
23
      compensation statement in the Quintero matter with which Ford takes issue. Dkt.
24
      Nos. 443-9, 443-13, Exhs. F, J at p. 9.
25
            Ultimately, all of these expert reports in the Quintero and Pedante matters
26
      provide compensation statements that are sufficiently detailed to satisfy Rule 26.
27
28                                              18
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 24 of 28 Page ID
                                 #:18397


 1    Dkt. No. 443-8, Exh. E at p. 30; Dkt. No. 443-9, 443-13, Exhs. F, J. at p. 9; Dkt.
 2    Nos. 443-10, 443-14, Exhs. G, K at ¶ 9. Ford fails to explain or provide any
 3    supporting authority as to how the information that was provided is somehow
 4    insufficient. As such, Ford’s arguments are meritless and its Motion must be denied.
 5          E.     PLAINTIFFS HAVE COMPLIED WITH THE COURT’S
 6          SCHEDULING ORDER
 7          Ford contends that Plaintiffs violated this Court’s scheduling order, but it
 8    doesn’t explain “how.” In fact there is nothing to suggest that Plaintiffs violated the
 9    scheduling order. The scheduling order identified July 2, 2019 as the deadline for
10    disclosure of expert reports. On that date, for example, counsel for the Quintero and
11    Pedante Plaintiffs timely served Plaintiffs’ Disclosures of Expert Witnesses
12    Pursuant to the Federal Rule of Civil Procedure, 26(a)(2); with Reports. The
13    Quintero disclosures identified Mr. Micale and Mr. Blasjo, attaching their reports.
14    Dkt. No. 443-8, Exh. E; Dkt. No. 443-9, Exh. F, attaching reports of Mr. Micale
15    and Mr. Blasjo. The Pedante disclosures identified Messrs. Micale, Blasjo and
16
      Miller, attaching their reports. Dkt. No. 443-11, Exh. H; Dkt. No. 443-12, Exh. I;
17
      and, Dkt. No. 443-13, Exh. J. On that same date, these Plaintiffs also timely served
18
      Dr. Luna’s Expert Reports in these matters. Dkt. Nos. 443-10, 443-14 Exhs. G, K.
19
      The Brown and Cannon Plaintiffs likewise timely served counsel for Ford with its
20
      expert reports, and Ford does not contend otherwise. Instead, and as detailed above,
21
      Ford complains about the content of the reports; and/or complains that a report was
22
      not provided in a case as to which the expert was not designated.
23
            Ford’s Motion supplies ample case authority concerning the importance of
24
      F.R.C.P. 26 (2)(B) and its requirements, but little if any substantive analysis of the
25
      actual reports to support Ford’s positions. Simply put, Plaintiffs complied with the
26
      scheduling order and Ford has not and cannot show otherwise.
27
28                                              19
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 25 of 28 Page ID
                                 #:18398


 1          F.     RULE 37 SHOULD NOT OPERATE TO PRECLUDE
 2          PLAINTIFFS’ EXPERT TESTIMONY OR IMPOSE SANCTIONS
 3          Plaintiffs have complied with the requirements of Rule 26 as set forth above;
 4    the few hyper-technicalities Ford complains of are insubstantial, trivial, harmless,
 5    and were done with substantial justification. However, if this Court is inclined to
 6    find that any defects constitute Rule 26 violations, Ford has still made no showing
 7    that it has been prejudiced or that Plaintiffs’ experts should be excluded. Any
 8    “failures” alleged by Ford are not so willful or drastic as to warrant the exclusion
 9    of any experts or any part of their testimony. Nor are such “omissions,” which are
10    largely subjective, enough to preclude Plaintiffs’ experts even under the Ninth
11    Circuit’s supposedly onerous standards. Indeed, courts in this Circuit that have
12    imposed a penalty of expert exclusion under Fed. R. Civ. Pro. 37, have generally
13    done so only when the party failed to produce any expert report at all. See Yeti by
14    Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101 (9th Cir. 2001)
15          In Yeti by Molly, the court held it was proper to exclude the disclosing party’s
16    experts as a sanction where the disclosing party did not provide any report
17    whatsoever until one month before the start of trial in a complex case. Id. at 1107.
18    Similarly, in Quevedo v. Trans-Pac. Shipping, Inc., 143 F.3d 1255, 1258 (9th Cir.
19    1998), it was held proper to refuse consideration of expert reports, where the
20    disclosing party filed the report one-and-a-half months late without having sought
21    an extension of time. Other courts have similarly imposed the “automatic” sanction
22    of excluding experts where the disclosing party failed entirely to produce any expert
23    report. See e.g Fund Commission Service, II, Inc. v. Westpac Banking Co., 1996
24
      U.S. Dist. LEXIS 11937 at *14 (imposing monetary sanctions and excluding
25
      plaintiff’s experts where plaintiff’s counsel entirely failed to timely provide expert
26
      reports.) But here, it is abundantly clear that Plaintiffs’ Experts did serve reports
27
28                                              20
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 26 of 28 Page ID
                                 #:18399


 1    timely, and that the reports are complete and detailed, and that any claimed
 2    omissions are not only subjective but minor and harmless. This does not warrant
 3    exclusion of experts. Ford could have still deposed Plaintiffs’ Experts intelligently,
 4    since their reports provided clear opinions and conclusions, and explicitly included
 5    and referenced the facts and data in support thereof, all as previously discussed. The
 6    specificity that Ford demands could be acquired by way of deposition, but Ford
 7    simply chose (for tactical reasons, transparently) not to do so. Higgins Decl., ¶ 12.
 8          However, if this Court finds that Plaintiffs’ Experts’ reports or any of them
 9    fail to conform with Rule 26 in any respect, then any such error or incompleteness
10    is harmless. Courts are clear that there exist “two express exceptions [which]
11    ameliorate the harshness of Rule 37(c)(1): The information may be introduced if
12    the parties' failure to disclose the required information is substantially justified or
13    harmless. Fed. R. Civ. P. 37(c)(1).” Yeti by Molly, supra, at 1106, emphasis added.
14    Plaintiffs maintain that any errors in these reports were not done without substantial
15    justification and/or were harmless. For the reasons discussed above, Plaintiffs
16    timely served all reports of their designated experts, and that Dr. Luna’s
17    declaration/report in and of itself constitutes an “expert designation” sufficient to
18    apprise Ford of her identity, information and opinions.
19          Plaintiffs similarly provided complete expert opinions for each of the experts
20    with such detail as is required by Rule 26, contrary to Ford’s overbroad, conclusory
21    claims. Ford is well aware of the documents it has produced in this litigation and to
22
      which Plaintiffs’ experts refer, most if not all of which were discussed in
23
      depositions of Ford’s own engineers and executives. Given the context of these
24
      reports, Ford’s intimate familiarity with the claims at issue, and the fact that there
25
      are only a few pleadings (i.e. a Complaint and First Amended Complaint) in each
26
      case, the so-called “vague pronouncements” complained of are readily identifiable
27
28                                              21
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 27 of 28 Page ID
                                 #:18400


 1    by Ford. And even if this Court were to conclude that Plaintiffs’ Experts erred in
 2    respect of citations to certain evidence in their reports, the errors were harmless
 3    since Ford could have cleared up any lack of specificity by simply deposing these
 4    experts. Or Plaintiffs can easily supplement the citations should the Court so
 5    require. The errors are therefore harmless.
 6          Finally, any delay that resulted is purely the result of Ford’s litigation tactics.
 7    Plaintiffs timely disclosed their experts and reports on July 2, 2019, per the Court’s
 8    Scheduling Order. Ford did not serve meet and confer correspondence until July 29,
 9    2019, and then waited until the eve of Friday, August 30, 2019, to serve its motion
10    to compel. Higgins Decl., ¶ 14. It is nonsensical for Ford to argue that Plaintiffs’
11    actions prevented Ford from meeting the September 3, 2019 expert discovery cut
12    off: Ford never attempted to depose these witnesses, or to move for further
13    information, and waited to file the instant Motion the eve of Labor Day weekend so
14    that the expert discovery cut-off fell on the same day that offices reopened. Higgins
15    Decl., ¶¶ 12-14. Ford’s prejudice, if any exists, is entirely self-inflicted. Under
16    Local Rule 7-3, Ford could have proceeded with a motion to compel as early as
17    Monday, August 5, 2019, after sending its meet/confer. Ford cannot wait to file a
18    motion to compel the last business day before the expert discovery cut-off and then
19    cry foul. This is simply not in good faith.
20          Accordingly, Rule 37 sanctions should not be imposed and the Court should
21    deny the instant Motion.
22
            //
23
            //
24
            //
25
            //
26
            //
27
28                                               22
         PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                EXPERT WITNESSES
 Case 2:18-ml-02814-AB-FFM Document 453 Filed 09/06/19 Page 28 of 28 Page ID
                                 #:18401


 1    V.     CONCLUSION
 2           For the foregoing reasons, the Court should deny Ford’s Motion to Exclude
 3    Plaintiffs’ Experts or, in the alternative, allow Plaintiffs to supplement any portions
 4    of their reports that the Court deems insufficient.
 5
 6    Dated: September 6, 2019                        KNIGHT LAW GROUP, LLP
 7
 8                                                    /s/ Russell Higgins
 9
                                                      Steve Mikhov (SBN 224676)
                                                      Russell Higgins (SBN 226124)
10                                                    Attorneys for the KLG Plaintiffs
11
12
13
14    Dated: September 6, 2019                        CONSUMER LEGAL REMEDIES
15                                                    APC
16
17                                                    /s/ Neil Geileghem
18
                                                      Michael D. Resnick (SBN 245215)
                                                      Neil Gieleghem (SBN 107389)
19                                                    Attorneys for the CLR Plaintiffs
20
21
22
23
24
25
26
27
28                                               23
           PLAINTIFFS’ OPPOSITION TO FORD’S MOTION TO EXCLUDE PLAINTIFFS’
                                  EXPERT WITNESSES
